DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-22 are allowed.
Claims 1, 13-14 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to:
provide a media output;
while providing the media output:
receive a speech input requesting to continue providing the media output at a second electronic device different from the first electronic device;
determine, based on the speech input, whether to continue providing the media output at the second electronic device; and
in accordance with a determination to continue providing the media output at the second electronic device:
continue providing the media output by resuming the media output based on where the media output was previously stopped at the first electronic device.
Van Os (US 2015/0382047) teaches systems and processes are disclosed for controlling television user interactions using a virtual assistant. A virtual assistant can interact with a television set-top box to control content shown on a television. Speech input for the virtual assistant can be received from a device with a microphone. User intent can be determined from the speech input, and the virtual assistant can execute tasks according to the user's intent, including causing playback of media on the television. Virtual assistant interactions can be shown on the television in interfaces that expand or contract to occupy a minimal amount of space while conveying desired information. Multiple devices associated with multiple displays can be used to determine user intent from speech input as well as to convey information to users. In some examples, virtual assistant query suggestions can be provided to the user based on media content shown on a display.
However Van Os does not teach the invention as claimed, especially receive a speech input requesting to continue providing the media output at a second electronic device different from the first electronic device;
determine, based on the speech input, whether to continue providing the media output at the second electronic device; and
in accordance with a determination to continue providing the media output at the second electronic device:
continue providing the media output by resuming the media output based on where the media output was previously stopped at the first electronic device.
Cockcroft (US 2013/0073676) teaches method and a system to transfer the state of web-based content between devices through use of a short code. An example method includes determining a state of content being accessed on a device. The method further includes assigning a short code to the state of the content. The short code may have a limited number of characters. The method may further include storing the short code and the state of the content. The method may further include providing the content according to the state of the content on a second device based on the short code.
However Van Os does not teach the invention as claimed, especially receive a speech input requesting to continue providing the media output at a second electronic device different from the first electronic device;
determine, based on the speech input, whether to continue providing the media output at the second electronic device; and
in accordance with a determination to continue providing the media output at the second electronic device:
cause the second electronic device to continue providing the media output by resuming the media output based on where the media output was previously stopped at the first electronic device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.